Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 5, 2018

                                      No. 04-17-00748-CR

                                      Jesse SALAZAR III,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0930-CR-B
                           Honorable William Old, Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was originally due December 29, 2017. On January
2, 2018, the court reporter, Patricia Wagner, filed a notification of late record, requesting an
extension of time until January 8, 2018 to file the record. After review, we granted Ms.
Wagner’s request. On January 9, 2018, Ms. Wagner filed a portion of the reporter’s record, but
contacted this court by telephone, stating she was having problems uploading the exhibits. Ms.
Wagner also informed the court that her parents were very sick and she has been dedicating a lot
of time to their care. Thereafter, on January 22, 2018, Ms. Wagner filed a notification of late
record, requesting an extension of time until February 2, 2018 to file the remaining portion of the
record. In her notification, Ms. Wagner informed the court that her father passed away on
January 15, 2018. On January 30, 2018, Ms. Wagner contacted the court again, informing the
court that her mother passed away.

        After consideration of the foregoing, we GRANT Ms. Wagner’s request for an extension
of time, and we ORDER Ms. Wagner to file the remaining portion of the reporter’s record on or
before March 9, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter Patricia Wagner.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court